Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2021 and 18 January 2022 was filed before the mailing date of the instant action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Within the 13 October 2021 IDS, a foreign document, namely CN 103561212, was resubmitted in this continuation application from an IDS filed 30 March 2020 in parent application 16/833775. MPEP § 609.02, section II, subsection (A)(2) states that “If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1)”. However, the name of patentee or Applicant of cited document section for CN 103561212 is incorrect in the 13 October 2021 IDS while the name of patentee or Applicant of cited document section in the 30 March 2020 IDS in 16/833775 is correct. The Examiner has corrected this error within the 1449 by striking out the incorrect information and filling in the correct information and states for the record that such should not be construed as an indication that the reference was not considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-11, 13-14, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-11, 13-14, 16-17, and 19-20 of U.S. Patent No. 11,075,971. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 recite substantially the same limitations as recited in claims 1 and 11 of U.S. Patent No. 11,075,971, the only difference being a recitation wherein the at least one destination device receives one media stream from one source device, however, such a difference would have been an obvious variation of the claimed limitations of claims 1-20 of U.S. Patent No. 11,075,971 given the recitation of the reception of a plurality of media streams from a plurality of source devices. 
The rest of the claimed limitations of claims 1 and 11 are otherwise anticipated by the limitations of claims 1 and 11 of U.S. Patent No. 11,075,971 as can be readily seen.
Furthermore, dependent claim(s) 2-4, 6-7, 9-10, 13-14, 16-17, and 19-20 also specifically correspond to dependent claims 2-4, 6-7, 9-10, 13-14, 16-17, and 19-20 of U.S. Patent No. 11,075,971 aside from the differences mentioned above regarding claims 1 and 11 and are also rejected as being obvious variations of the reference claims.
As such, claims 1-4, 6-7, 9-11, 13-14, 16-17, and 19-20 are found to be obvious variations of claims 1-4, 6-7, 9-11, 13-14, 16-17, and 19-20 of U.S. Patent No. 11,075,971 and are therefore rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110069179 to Bathiche et al. (“Bathiche”).
Regarding claim 1, Bathiche taught a system for operating a media transmission network comprising:
	- at least one destination device (“database” which may be “associated” with a “server”) for receiving one or more media streams (“images” that can comprise an “event image set”) from at least one source device (“image capture devices” within an “event capture group”; consider paragraph 0026); (consider paragraph 0031, “Images taken by devices 104 in an event capture group may be uploaded and saved together into an event image set. The event image set may be saved in a database 112.”) and
	- a controller (“server”) configured to:
		- for each media stream of the one or more media streams:
		- determine a media property adjustment (“optimal setting”) for the media stream based on the at least one destination device (in response to “metadata regarding an event”; paragraph 0026); (consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (consider also paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different 
- identify a source device associated with generating the media stream; (consider paragraphs 0068-0069 wherein “after the initial upload of metadata”, “the server 106 may determine the device capabilities” such that “the server 106 may then detect whether two or more image capture devices are present at an event which can be added to the same event capture group 110”) (consider further paragraph 0077, “metadata may be transmitted from the image capture devices 104 in an event capture group 110 to the server 106. The server 106 analyzes this metadata and in turn transmits feedback to the image capture devices 104 in an event capture group 110. This feedback may relate to coordinating the event capture group, or a portion of the group, to capture images of a particular subject at the event”) (consider further paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop receive the recommendation; only those devices deviating from the optimal with respect to aperture receive the recommendation; only those devices deviating from the optimal with respect to shutter speed receive the recommendation; only those devices deviating from the optimal with respect to white balance receive the recommendation; only those devices deviating from the optimal with respect to ISO sensitivity receive the recommendation; only those devices deviating from the optimal with respect to use of a flash receive the recommendation; etc.”)
- determine at least one device setting for the identified source device to apply the media property adjustment to the media stream; (again, consider paragraph 0077, “the server 106 
- generate a control packet (“feedback” or, alternatively, “recommendations”) for configuring the identified source device based on the at least one device setting, the control packet including the at least one device setting; and - transmit the control packet to the identified source device. (consider paragraph 0026, “The server 106 in turn provides feedback to devices in the event capture group 110 to coordinate the capture of images at the event to provide a cohesive image set of the event taken from multiple image capture devices 104.) (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) (again, consider paragraph 0086, “Alternatively, the recommendations may be sent to a subset of the group 110. For example, only those devices deviating from the optimal with respect to F-stop 
Regarding claim 2, Bathiche taught the system of claim 1, wherein for each media stream, the identified source device is configured to: - receive the control packet; and - configure the identified source device based on the at least one device setting to apply the media property adjustment to subsequent media streams transmitted by the identified source device. (again, consider paragraph 0026, “The server 106 in turn provides feedback to devices in the event capture group 110 to coordinate the capture of images at the event to provide a cohesive image set of the event taken from multiple image capture devices 104.) (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”) 
Regarding claim 3, Bathiche taught the system of claim 1, wherein determining the media property adjustment comprises: 
- determining a media property of the media stream; - determining a media property of at least one other media stream; and - determining the media property adjustment based on the media property of the media stream and the media property of the at least one other media stream. (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images 
Regarding claim 4, Bathiche taught the system of claim 3, wherein the media property adjustment adjusts the media property of the media stream to be consistent with the media property of the at least one other media stream. (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (again, consider also paragraph 0077, “This feedback may relate to coordinating…a portion of the group…to capture images of a particular subject at the event” and “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different images from different capture devices of different subjects at the event may still have similar appearance with respect to white balance, exposure, depth of field, etc. Thus, when these images are assimilated together into an image set as explained hereafter, the collection may have a consistent and cohesive appearance”)
Regarding claim 5, Bathiche taught the system of claim 1, wherein determining the media property adjustment is based on a corresponding predetermined reference value associated with the at least one destination device (through use of a policy”). (again, consider paragraph 0015, “the server interprets the metadata received and provides feedback to the image capture devices in the event capture group relating to optimal settings to use when capturing images at the event. These optimal settings are provided to ensure the devices capture consistent and cohesive images with each other”) (consider also paragraph 0077, “the server 106 may still provide feedback on the best settings to use in capturing different images in general at the event. In this way, different 
Regarding claim 6, Bathiche taught the system of claim 1, wherein the media property adjustment includes a parameter selected from the group consisting of color balance, brightness, contrast, resolution, frame rate, noise reduction, artifact removal, and image enhancement. (consider paragraph 0114, “Step 620 analyzes individual parameters of an image and compares them to the same parameters across the image set as a whole. These parameters may include color content, contrast, brightness and other image features.”)

Regarding claim 8, Bathiche taught the system of claim 1, wherein the system further comprises at least one intermediate processing device between the at least one source device and the controller. (consider paragraphs 0025, “there is shown a system 100 including a plurality of image capture devices 104 connected to a remote server 106 via a network 108” and also paragraphs 0131-0132; it may be reasonably inferred from these teachings that the “network 108” contains at least one generic intermediate processing device between the at least one source device and the controller such as, e.g., a “router”, etc. in order for the at least one source device and the controller to communicate over the “connection”) (consider also paragraph 0040, “image capture device 104 may be part of a wireless network. Accordingly, the camera 104a further includes a communications interface 240 for wireless transmission of signals between camera 104a and network 108. Communications interface 240 sends and receives transmissions via an antenna 242”)
Regarding claim 9, Bathiche taught the system of claim 1, wherein the at least one source device includes at least one of: a video source device, an audio source device, or a metadata 
Regarding claim 10, Bathiche taught the system of claim 1, wherein the one or more media streams includes a media stream selected from the group consisting of a video stream, an audio stream, and a metadata stream. (consider paragraph 0025 regarding the different types of “image capture devices” including “video recorders”) (consider also paragraph 0026, “the image capture devices 104 within an event capture group 110 provide metadata regarding an event to the remote server 106 via network 108”)
Claims 11-20 recite a method that contain substantially the same limitations as recited in claims 1-10 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Bathiche.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter similar to that which is claimed, namely the reception of one or more media streams from one or more source devices, determination of media property adjustments for particular source device(s), determination device settings to apply the media property adjustment, and generating control packets/feedback to the source device(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447